,in~---;;   ' ;,,
            AO 245B (Rev. 02/08/2019) Judgment in a-Criminal Petty Case (Modified)                                                              Pagel of!   I0
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                 v.                                     (For Offenses Committed On or After November 1, 1987)


                            Melquiades Arguello-Rodriguez                               Case Number: 3:19-mj-22279

                                                                                        Brian J. White
                                                                                        Defendant's Attorney


            REGISTRATION NO. 85629298

            THE DEFENDANT:
             l2?l pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~---~-----~-~-----~---~-

             D was found guiltyto count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                           Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

             D The defendant has been found not guilty on count(s)
                                                                                     -~-----------------
             0 Count(s)                                                                  dismissed on the motion of the United States.
                                ~----------------~




                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                          ~TIME SERVED
             l2?l Assessment: $10 WAIVED l2?l Fine: WAIVED
             lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                           charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, June 6,2019
                                                                                      Date of Imposition of Sentence



                                                                                      ~ARRYMK~
                                /',~

            Received_""/"'  7
                          ()'°';.~-----­
                       ousM
                                                                                      UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy
